Citation Nr: 1527358	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability.

2.  Entitlement to service connection for a left upper extremity disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for cervical spine degenerative disc disease.

6.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected left lower extremity radiculopathy (L5-S1) for the period December 23, 2009 to May 17, 2012 and in excess of 20 percent disabling thereafter.

7.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected thoracolumbar strain for the period beginning December 23, 2009.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in Louisville, Kentucky, currently has jurisdiction over this matter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In her February 2013 substantive appeal, the Veteran requested, as is her right, a Board hearing to be held by videoconference in connection with all of her pending appeals.  38 C.F.R. § 20.1304(a) (2014); see also March 2011 VA Form 9 (requesting a Board hearing via videoconference); February 2012 VA Form 9 (same); June 2012 VA Form 9 (same).  The appeal was certified to the Board in June 2014 and the matter was forwarded to the Board in January 2015.  A hearing was then scheduled for May 2015, but it was requested that the hearing be rescheduled as the RO was still in the process of developing the matters on appeal.  A remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

After the RO completes any additional development deemed necessary, schedule a Board hearing for the Veteran to be held via videoconference.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


